IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LAUREN SCOTTOLINE,
individually and as Parent and
Guardian of J.S.S., a Minor,

C.A. NO.: N19C-08-135 AML

Plaintiffs,
TRIAL BY JURY OF
Vv. TWELVE DEMANDED
WOMEN FIRST, LLC, FIRST
STATE WOMEN’S CARE, P.A.,
MATERNITY AND
GYNECOLOGY ASSOCIATES,
P.A., and CHRISTIANA CARE
HEALTH SYSTEM, INC.

Nee Nee Ne’ ee ee ee ae ee ee ee ee ee ee ae

Defendants.

Submitted: September 26, 2019
Decided: October 1, 2019

ORDER

Upon Review of the Affidavit of Merit — Accepted

On September 26, 2019, Defendant Christiana Care Health System, Inc. filed
a motion asking the Court to review Plaintiffs’ affidavit of merit, in camera, to
determine whether it complies with 18 Del. C. §§ 6853(a)(1) and (c).!

Specifically, Defendant asked the Court to determine whether the affidavit:
(1) is signed by an expert witness; (2) is accompanied by a curriculum vitae; (3)

states all opinions with reasonable grounds; (4) gives an opinion that there has been

 

118 Del. C. § 6853(d).
healthcare medical negligence against each defendant; (5) gives an opinion that each
breach against each defendant was a proximate cause of injuries alleged in the
Complaint; (6) indicates the expert is licensed to practice medicine as of the date of
the affidavit; (7) establishes the expert, for the three years preceding the alleged
negligent act, has been engaged in the treatment of patients and/or in the
teaching/academic side of medicine in the same or similar field of medicine at issue
in this case, which is obstetrics; and (8) indicates the expert against the defendants
is board certified in obstetrics.

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.2 The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence? The affidavit must state that
reasonable grounds exist to believe the defendant was negligent in a way that
proximately caused the plaintiffs injury. The statute’s requirements are minimal.
Accordingly, an affidavit of merit tracking the statutory language complies with the

statute.>

 

2 Id. § 6853(a)(1).

3 Id. § 6853(c).

4 Id.

> See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along with confirmation that he or she is qualified to proffer a medical opinion.”).
After in camera review, the Court finds:

das

2

8.

An expert signed the affidavit;

The affidavit was accompanied by a current curriculum vitae;

The affidavit states all opinions with reasonable grounds;

The affidavit gives an opinion that there has been healthcare medical
negligence committed by each defendant;

The expert gives an opinion that each breach against each defendant
was a proximate cause of injuries to the minor plaintiff;

The curriculum vitae establishes that the expert is licensed to practice
medicine as of the date of the affidavit;

The curriculum vitae establishes that for the three years preceding the
negligent act, the expert was engaged in the treatment of patients in the
same or similar field of medicine (obstetrics) as the defendants; and

The expert is board certified in obstetrics.

Considering the above, the Court finds that the affidavit of merit complies

with 18 Del. C. §§ 6853(a)({1) and (c) as to Defendant Christiana Care Health

System, Inc.

IT IS SO ORDERED.

nel y

Abigail M. LeGrow, Judge
Original to Prothonotary

cc: Bruce L. Hudson, Esquire
Joshua H. Meyeroff, Esquire
Ryan T. Keating, Esquire